         Case 1:17-cr-00137-JGK Document 447
                                         445 Filed 03/01/21
                                                   02/25/21 Page 1 of 2




                                                                                   Ilana Haramati
                                                                                       Of Counsel
                                                                            Direct (646) 860-3130
                                                                              Fax (212) 655-3535
                                                                                 ih@msf-law.com

                                         February 25, 2021
VIA ECF                           Application granted. The sentencing is
                                  adjourned to May 3, 2021 at 10 a.m.
Hon. John G. Koeltl
United States District Judge      SO ORDERED.
Southern District of New York
500 Pearl Street
                                  New York, New York /s/ John G. Koeltl
New York, New York 10007
                                  March 1, 2021      John G. Koeltl, U.S.D.J.
       Re:     United States v. Asim Hameedi, et al., No. 17 Cr. 137 (JGK)

Dear Judge Koeltl:

        We write on behalf of defendant Asim Hameedi to respectfully request that the Court
adjourn Dr. Hameedi’s in-person sentencing hearing currently scheduled for March 22, 2021 (ECF
Doc. 441), for one month. We make this request in light of the ongoing COVID-19 pandemic and
in anticipation of continued improvement of the public health metrics in New York.

         It is our understanding that although the courthouse is nominally open, most in-person
proceedings still are not taking place due to the continued risks of COVID-19. There is no urgency
to complete Dr. Hameedi’s sentencing proceeding at this time. He has remained on bail without
incident since his arrest; he presents no flight risk or danger to the community; and ordering an
adjournment until parties and the Court may safely gather in person will not affect the Court’s
ability to justly sentence Dr. Hameedi. Furthermore, while the CARES Act permits sentencings
to proceed by videoconference with the defendant’s consent, Dr. Hameedi does not consent to
waive his in-person appearance at his sentencing hearing where his very liberty is at stake. See
CARES Act, Pub. L. No. 116-136, § 15002(b)(4), 134 Stat. 281, 528-29 (2020) (creating an
exception to the general in-person appearance requirement but only upon the defendant’s consent
after consulting with counsel). Accordingly, we respectfully request that the Court adjourn the
March 22, 2021 sentencing hearing for an additional month.

       We further request that the Court adjourn the filing dates for supplement pre-sentencing
submissions, if any, as follows: any supplemental submission from Dr. Hameedi’s will be due 14
days prior to sentencing; and any supplemental submission from the government will be due 8
days prior to sentencing.1


1
  Dr. Hameedi’s supplemental sentencing submissions is presently due on February 26, 2021, and
the government’s submission is due on March 5, 2021. (ECF Doc. 441.) Our requested deadlines
for any submissions are in line with the Court’s Individual Rule § V.B.i, ii.
        Case 1:17-cr-00137-JGK Document 447
                                        445 Filed 03/01/21
                                                  02/25/21 Page 2 of 2

Hon. John G. Koeltl
February 25, 2021
Page 2 of 2


        We have conferred with counsel for the government (AUSA Abramowicz) who does not
object to these requests.

                                        Respectfully yours,

                                        MEISTER SEELIG & FEIN LLP

                                                /s/ IH

                                        Henry E. Mazurek
                                        Ilana Haramati

                                        Counsel for Defendant Asim Hameedi


cc:    Government Counsel (via ECF)
